Citation Nr: 1029851	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  04-41 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for solar and 
seborrheic dermatitis of the face.

2.  Entitlement to a rating in excess of 10 percent for 
patellofemoral pain syndrome of the left knee, status post 
arthroscopy.

3.  Entitlement to a rating in excess of 10 percent for status 
post open reduction, with internal fixation, of the right elbow 
with mild arthritis.

4.  Entitlement to an increased (compensable) rating for status 
post torn radial collateral ligament of the right thumb 
metacarpophalangeal (MCP) joint with arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from October 1980 to April 
1989.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2003 rating decision in which the RO, inter alia, denied 
the Veteran's claims for ratings in excess of 10 percent for 
solar and seborrheic dermatitis of the face, and patellofemoral 
pain syndrome of the left knee, status post arthroscopy, as well 
as for increased (compensable) ratings for status post open 
reduction, with internal fixation, of the right elbow with mild 
arthritis, and status post torn radial collateral ligament of the 
right thumb MCP joint with arthritis.  In May 2004, the Veteran 
filed a notice of disagreement (NOD).  A statement of the case 
(SOC) was issued in September 2004, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in November 2004.

By rating decision in September 2004, the RO granted an 
increased, 10 percent rating for the service-conneced right elbow 
disability, from March 25, 2003 (the date of the Veteran's claim 
for increase).  However, inasmuch as a higher rating is available 
for the Veteran's right elbow disability, and the Veteran is 
presumed to seek the maximum available benefit for a disability, 
the claim for a higher rating remained viable on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2006, the Board remanded the claims on appeal to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, for 
further action, to include additional development of the 
evidence.  After completing the requested development, the RO 
continued to deny the claims (as reflected in an April 2009 
supplemental SOC (SSOC)), and returned these matters to the Board 
for further consideration.

In March 2010, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO, via the AMC in Washington, DC.  
VA will notify the Veteran when further action, on his part, is 
required.


REMAND

The Board finds that further RO action on the claims on appeal is 
warranted, even though such will, regrettably, further delay an 
appellate decision on these matters.

During the March 2010 Board hearing, the Veteran asserted that 
his service-connected solar and seborrheic dermatitis of the face 
and patellofemoral pain syndrome of the left knee, status post 
arthroscopy, have worsened and warrant higher ratings.  He 
testified that the symptoms associated with his service-connected 
left knee disability include pain, limitation of motion, weakness 
and instability.  He testified that the symptoms associated with 
his service-connected skin condition include flaking, peeling, 
discoloration, itching and irritation covering more than 20 to 40 
percent of the exposed area.  He also testified that he continues 
to receive treatment at the VA Medical Center (VAMC) in 
Alexandria, Louisiana.  

To ensure that the record reflects the current severity of the 
Veteran's skin and left knee disabilities, and in light of the 
Veteran's contentions of increased and additional symptomatology, 
the Board finds that more contemporaneous examinations, with 
findings responsive to the applicable rating criteria, are needed 
to properly evaluate these disabilities.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  During the March 2010 hearing, the Veteran 
indicated his willingness to report to VA examinations, if 
needed.  

Accordingly, the RO should arrange for the Veteran to undergo VA 
dermatology and orthopedic examinations, by appropriate 
physicians, at a VA medical facility.  The Veteran is hereby 
notified that failure to report to any scheduled examination(s), 
without good cause, shall result in denial of the claim(s) for 
increase.  See 38 C.F.R. § 3.655(b) (2009).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran fails to report to any scheduled 
examination(s), the RO must obtain and associate with the claims 
file copies of any notice(s) of the date and time of the 
examination(s) sent to him by the pertinent VA medical facility.

The Board also notes that, after the March 2010 hearing, the 
Board received additional pertinent evidence in the form of VA 
compensation and pension examinations relating to the Veteran's 
increased rating claims for his service-connected right elbow and 
right thumb disabilities.  Such evidence has not been considered 
by the RO in adjudicating the Veteran's claims, and the Veteran 
has not waived the procedural right to such RO consideration.  
See 38 C.F.R. § 20.1304(c) (2009).  Therefore, these claims must 
also be remanded to the RO for readjudication in light of such 
new and pertinent evidence.  

While these matters are on remand, the RO should associate with 
the claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Alexandria VAMC, dated as recently as November 18, 2009.  The 
Board emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   Hence, 
the RO should obtain fron the Alexandria VAMC all of the 
Veteran's outstanding medical records, dated since Novembver 18, 
2009, following  the procedures set forth in 38 C.F.R. § 3.159(c) 
as regards requesting records from Federal facilities.

Also, to ensure that all due process requirements are met, and 
that the record before each examiner is complete, the RO should 
also give the Veteran another opportunity to provide information 
and/or evidence pertinent to the claims on appeal.  The RO's 
letter to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending 
the relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).   

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims on 
appeal.  

Accordingly, these matters are again hereby REMANDED to the RO, 
via the AMC, for the following actions:

1.  The RO should obtain from the Alexandria 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the Veteran, 
since November 18, 2009.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records from 
Federal facilities.  All records and/or 
responses received should be associated with 
the claims file.

2.  The RO should send to the Veteran a letter 
requesting that he provide sufficient 
information, and if necessary, authorization to 
enable it to obtain any additional evidence 
pertinent to any claim(s) on appeal that is not 
currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claims 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional evidence 
identified, following the current procedures 
set forth in 38 C.F.R. § 3.159.  All 
records/responses received should be associated 
with the claims file.  If any records sought 
are not obtained, the RO should notify the 
Veteran and his representative of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses received 
from each contacted entity have been associated 
with the claims file, the RO should arrange for 
the Veteran to undergo VA orthopedic 
examination, by an appropriate physician, at a 
VA medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and a report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All necessary tests and 
studies should be accomplished (with all 
findings made available to the physician prior 
to the completion of his or her report), and 
all clinical findings should be reported in 
detail.
      
The physician should conduct range of motion 
testing of the left knee, expressed in degrees.  
The physician should indicate whether, on 
examination, there is objective evidence of 
pain on motion, weakness, excess fatigability, 
and/or incoordination.  If pain on motion is 
observed, the physician should indicate the 
point at which pain begins.  In addition, after 
having considered the Veteran's medical history 
and assertions, the physician should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss due to pain 
and/or any of the other symptoms noted above 
during flare-ups and/or with repeated use; to 
the extent possible, the physician should 
express any such additional functional loss in 
terms of additional degrees of limited motion.
      
The physician should also indicate whether 
there is any lateral instability and/or 
recurrent subluxation in the knee.  If 
instability is present, the physician should, 
based on the examination results and the 
Veteran's documented medical history and 
assertions, assess whether such instability is 
slight, moderate or severe.  
      
The examiner should set forth all examination 
findings, along with the complete rationale for 
the conclusions reached, in a printed 
(typewritten) report.  

5.  After all records and/or responses received 
from each contacted entity have been associated 
with the claims file, the RO should arrange for 
the Veteran to undergo VA dermatology 
examination, by an appropriate physician, at a 
VA medical facility.  
      
The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and a report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All necessary tests and 
studies should be accomplished (with all 
findings made available to the physician prior 
to the completion of his or her report), and 
all clinical findings should be reported in 
detail.
      
Considering the entirety of the Veteran's 
service-connected solar and seborrheic 
dermatitis of the face, the physician should 
render findings responsive to the applicable 
criteria for rating skin disability as 
dermatitis or eczema, specifically identifying 
the percentage of the entire body, and the 
percentage of the exposed areas, affected.  The 
physician should also clearly indicate whether 
the disability requires the use of systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs, and, if so, the total 
duration of such use during the prior 12-month 
period.
      
The physician should also specifically indicate 
whether the Veteran's skin disability has 
resulted in any of the following 8 
characteristics of disfigurement of the head, 
face, or neck: scar 5 or more inches (13 or 
more cm.) in length; scar at least one-quarter 
inch (0.6 cm) wide at widest part; surface 
contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; 
skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); underlying soft tissue 
missing in an area exceeding six square inches 
(39 sq. cm.); and skin indurated an inflexible 
in an area exceeding six square inches (39 sq. 
cm.).

If any aspect of the Veteran's service 
connected skin disability causes limitation of 
function, the examiner should describe any such 
limitation, as appropriate.

The examiner should set forth all examination 
findings, along with the complete rationale for 
the conclusions reached, in a printed 
(typewritten) report.

6.  If the Veteran fails to report to any 
scheduled examination(s), the RO must obtain 
and associate with the claims file a copy of 
any notice(s) of the date and time of the 
examination(s) sent to him by the pertinent VA 
medical facility.

7.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action is 
not undertaken, or is taken in a deficient 
manner, appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. App. 
268 (1998).

8.  After completing the requested actions, and 
any additional notification and/or development 
deemed warranted, the RO should readjudicate 
the claims on appeal in light of all pertinent 
evidence and legal authority.  If the Veteran 
fails, without good cause, to report to any 
scheduled examination(s), in adjudicating the 
affected claim(s), the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate each  claim for increase in light of 
pertinent evidence (to particularly include all 
that added to the record since the RO's last 
adjudication of the claims) and legal 
authority.

9.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran and 
his representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the appropriate 
time period for response before the claims file 
is returned to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

